Citation Nr: 1540787	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-30 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The appellant had active military service from August 1974 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that determined new and material evidence was not received to reopen the appellant's claim for service connection for a left knee disorder.

In October 2014 the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the electronic record. 

The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By determination dated in June 1977, the RO denied reopening a previously denied claim for service connection for a left knee disorder; the Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.

2.  Evidence received since the June 1977 RO determination relates to unestablished facts necessary to substantiate the claim of service connection for a left knee disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1977 rating decision denying service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2014).

2.  New and material evidence having been received; the claim of entitlement to service connection for a left knee disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, an RO decision denying a claim that has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically service connection for a left knee disorder was denied by the RO in a December 1975 rating decision which determined that the available evidence showed the Veteran to have been boarded out of the Marine Corps for left knee disability of chondromalacia patella, chronic, secondary to a pre-service football injury, that existed prior to entry and was held not to have been aggravated during his short period of active service.  The December 1975 disallowance reflects that that he was notified of this denial, although the actual denial notice does not appear to be of record.  It has been held that there is a presumption of regularity that VA properly discharged official duties by mailing a copy of a VA decision to the last known address of the claimant and the claimant's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. at 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (applying the presumption of regularity to official duties of the RO).  The Veteran has not alleged non-receipt of the disallowance and did not file an appeal, or submit new and material evidence within one year of that decision.  Thus, this decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  He submitted a petition to reopen the previously denied claim for service connection for a left knee disorder in May 1977, and in June 1977 the RO advised him that he had previously been denied service connection for a left knee disorder, with such denial having become final one year after notice was mailed to him.  Again he did not file an appeal, or submit new and material evidence within one year of that decision.  

The Board notes that the evidence previously before the RO in June 1977 consisted of the service treatment records that included a March 1974 entrance examination and report of medical history that showed normal lower extremities and a negative history for any knee or other orthopedic complaints.  He was subsequently treated in October 1974 for complaints of left knee pain that was diagnosed as chondromalacia, with a history now given of a high school football injury to this knee.  He repeatedly treated for left knee chondromalacia in December 1974 and January 1975, with the same pre-service history of football injury given.  He received a Medical Board in May 1975, confirmed by review in June 1975, that determined the chondromalacia of the left patella clearly pre-existed service and was neither incurred nor aggravated by service.  

Evidence received after June 1977 includes VA treatment records showing treatment for ongoing left knee problems between December 2011 and December 2014, with a November 2012 primary care note giving a history of bilateral knee pain since 1975 with tenderness noted on examination.  

The evidence also includes the Veteran's September 1993 request for service treatment records (STRS) (mixed with a 41 page e-document of STRs) that describes him as filing for Supplemental Security Income (SSI) benefits, presumably for disability.  An August 1994 letter from the Social Security Administration confirms receipt of such benefits.  

The evidence also includes the Veteran's October 2014 DRO hearing testimony that stated he was in good health after he had basic training but then started having knee problems on duty at Camp Pendleton that was treated with pills.  He testified that he never formally told medical personnel that he injured his knee prior to service, but that casual conversation about playing contact sports such as football was wrongly construed to mean he had injured his knee playing football prior to service.  Transcript pages 3-5.  

This additional evidence pertains to elements of the claim that were previously found to be lacking and raises a reasonable possibility of substantiating the claim.  The evidence is, therefore, new and material, and the claim of entitlement to service connection for a left knee disorder is reopened. 


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for hypertension is reopened, and the appeal is granted to this extent only.


REMAND

Having reopened the claim the Board finds that further development is warranted. The VA examinations conducted in March 2011 and in August 2013 failed to correctly address all theories of entitlement for the reopened claim.  This claim is noted to invoke the presumption of soundness, given that the 1974 entrance examination and report of medical history were completely silent for any evidence left knee disorder.  

The presumption of soundness can only be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111.  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Neither the April 2012 VA examination nor the May 2015 VA examination has properly addressed this presumption.  

The April 2012 VA examination is noted to have incorrectly stated that a pre-existing injury was noted on the Veteran's pre-induction examination, and went on to state that the evidence showed his left knee disorder was less likely than not aggravated by service.  The May 2015 VA examination correctly stated that the Veteran denied all injuries and illnesses on his March 1974 entrance examination, and went on to state that the subsequent service treatment records/Medical Board reports from October 1974 through June 1975 showed the Veteran to report having a history of a football injury to his left knee prior to service.  Although this examiner stated that this evidence confirmed the chondromalacia of the left knee clearly and unmistakably pre-existed service, the examiner failed to properly address whether the evidence also clearly and unmistakably showed no aggravation of the left knee disorder during service.  

In light of this, the Board finds an addendum opinion is necessary to clarify whether any current knee disorder which clearly and unmistakably pre-existed service, was also clearly and unmistakably not aggravated by service.   The term "clear and unmistakable evidence" means evidence which cannot be misunderstood or misinterpreted and is undebatable.  It is an onerous evidentiary standard, requiring BOTH that the preexistence of a condition AND the non-aggravation result be undebatable.  

Additionally the evidence shows that the Veteran filed a claim for SSI benefits in 1993, and as of August 1994, was in receipt of such benefits; however no medical records associated with this claim are of record and it is not clear whether the knee condition was a factor in his obtaining these benefits.  Because such benefits are presumed to be based on disability rather than age in this instance, an effort should be made to obtain any medical records associated with such claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that complete records from the SSA are included in the electronic record, to include all pertinent information considered by the SSA in adjudicating the Veteran's 1993 claim for SSA disability benefits, to include a complete copy of any administrative law judge decisions or other decisions.  If the records cannot be obtained after reasonable efforts have been made, the Veteran should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e). 

2.  Return the appellant's claims file again to the VA examiner who drafted the Veteran's May 2015 VA knee disorders examination addendum report for further comment on the etiology of the claimed left knee disorder.  After review of the claims file to include any additional records obtained, the examiner must provide an opinion as to whether any current left knee disability clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease.  The examiner is advised that the term "clear and unmistakable evidence" means evidence which cannot be misunderstood or misinterpreted and is undebatable.  It is an onerous evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be undebatable.  In making this determination the examiner should consider the pertinent medical and lay evidence of record, to include the Veteran's October 2014 hearing testimony that appears to allege that his in-service statements regarding playing football were somehow misconstrued into a statement that he injured his knee playing football prior to service.  

If the examiner determines that a left knee disorder did not clearly and unmistakably pre-exist service, the examiner should provide an opinion stating whether it is as likely as not (at least a 50/50 chance) that a left knee disorder began in service or was otherwise incurred during service.  

If, for whatever reason, this examiner is no longer available or able to provide additional comment, then obtain additional comment from another equally qualified examiner.  In either eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.  The examiner should provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

2.  Readjudicate the issue on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


